        1:20-cv-03116-SVH      Date Filed 08/16/21   Entry Number 27   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Jaime V., 1                              )       C/A No.: 1:20-cv-3116-SVH
                                             )
                        Plaintiff,           )
                                             )
          vs.                                )
                                             )                 ORDER
    Kilolo          Acting
          Kijakazi, 2                        )
    Commissioner of Social Security          )
    Administration,                          )
                                             )
                        Defendant.           )
                                             )

         This matter is before the court on Plaintiff’s motion for attorney fees

under the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). [ECF No.

25]. On June 21, 2021, the court issued an order reversing the decision of the

Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) and remanding

the case for further administrative action. [ECF No. 23]. On August 2, 2021,

Plaintiff filed this motion seeking $3,823.27 in attorney fees. [ECF No. 25].

The Commissioner subsequently filed a response to Plaintiff’s motion

indicating she did not object to payment of $3,823.27 in attorney fees. [ECF

No. 26]. In light of Plaintiff’s counsel’s representations in his motion and the


1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
2 Kilolo Kijakazi became the Acting Commissioner of Social Security on July

9, 2021. Pursuant to Fed. R. Civ. P. 25(d), he is substituted for former
Commissioner Andrew Saul as the defendant in this action.
     1:20-cv-03116-SVH    Date Filed 08/16/21   Entry Number 27   Page 2 of 2




Commissioner’s response in support of the motion and in accordance with 28

U.S.C. § 2412(d), the court grants the motion and directs the Commissioner

to pay Plaintiff $3,823.27. This payment shall constitute a complete release

from and bar to any further claims that Plaintiff may have under the EAJA

to fees, costs, and expenses incurred in connection with disputing the

Commissioner’s decision. This award is without prejudice to the rights of

Plaintiff’s counsel to seek attorney fees under section 206(b) of the Social

Security Act, 42 U.S.C. § 406(b), subject to the offset provisions of the EAJA.

      Under Astrue v. Ratliff, 560 U.S. 586, 595–97 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee be paid to Plaintiff through payment to Plaintiff’s

counsel. 3

      IT IS SO ORDERED.


August 16, 2021                             Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




3 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.
                                        2
